
	
		I
		111th CONGRESS
		2d Session
		H. R. 5836
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on the
			 Judiciary and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for improved border security and to ensure
		  that employers that participate in the E-Verify Program are not subject to
		  unjustified penalties.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security and Employee
			 Verification Improvement Act of 2010.
		2.Increase in Border
			 Patrol agents
			(a)Annual
			 increasesThe Secretary of
			 Homeland Security shall, subject to the availability of appropriations for such
			 purpose, increase the number of positions for full-time active-duty Border
			 Patrol agents within the Department of Homeland Security (above the number of
			 positions for which funds were appropriated for the preceding fiscal year),
			 by—
				(1)2,000 in fiscal
			 year 2011;
				(2)2,000 in fiscal
			 year 2012; and
				(3)2,000 in fiscal
			 year 2013.
				(b)AllocationsOf
			 the Border Patrol agents specified in subsection (a), 100 percent shall be
			 deployed along the southern border of the United States.
			3.Infrastructure
			 improvementsThe Secretary of
			 Homeland Security shall, as the case may be and subject to the availability of
			 appropriations for such purposes, construct or purchase—
			(1)office facilities
			 to accommodate additional Border Patrol agents;
			(2)sport utility
			 vehicles or all terrain vehicles for such agents;
			(3)additional fencing
			 in urban areas of the southern border of the United States; and
			(4)vehicle barriers
			 to support, not replace, manpower in rural and remote areas of the southern
			 border of the United States to achieve operational control of such
			 border.
			4.Two-layered
			 reinforced fencing along the southern border of the United States
			(a)In
			 generalSection 102(b)(1)(A)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1103 note) is amended to read as follows:
				
					(A)Two-layered
				reinforced fencing
						(i)In
				generalIn carrying out subsection (a), the Secretary of Homeland
				Security shall construct two layers of reinforced physical fencing along not
				fewer than 150 miles of the southern border of the United States where such
				fencing would be most practical and effective to deter and prevent unlawful
				border crossings.
						(ii)Border Patrol
				access roadThe two-layered reinforced physical fencing required
				under clause (i) shall be separated by a Border Patrol access road.
						(iii)Construction
				deadline
							(I)In
				generalNot later than three
				years after the date of the enactment of this subparagraph, the Secretary of
				Homeland Security shall ensure the completion of the construction of the
				two-layered reinforced fencing required under clause (i) and the construction
				of the Border Patrol access road required under clause (ii).
							(II)ReportIf
				the Secretary of Homeland Security is unable to complete the construction of
				such fencing and access road by the date specified in subclause (I), the
				Secretary shall submit to Congress a report describing why such construction
				was not so completed.
							(iv)Prohibition on
				preexisting fencing to satisfy mileage requirementIn carrying
				out clause (i), the Secretary of Homeland Security may not consider fencing
				along the southern border of the United States in existence on the date of the
				enactment of this subparagraph for purposes of satisfying the mileage
				requirement specified in such
				clause.
						.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report containing a plan for construction
			 of a physical fence along the entire southern border of the United States and
			 including the following information:
				(1)The amount of
			 fencing (measured in miles) necessary to complete such plan.
				(2)A
			 timeline for completion of such plan.
				(3)An identification
			 of high-traffic areas that are prioritized for such construction.
				(4)Additional
			 resources needed from Congress relating to such construction.
				5.Study on E-Verify
			 ProgramNot later than 180
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall conduct a study on the E-Verify Program established under title
			 IV of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (8 U.S.C. 1324a note). The study shall include the following:
			(1)The number of
			 employers that voluntarily participate in the E-Verify Program.
			(2)The number of
			 employers required by law to participate in the E-Verify Program.
			(3)The number of
			 employers that, while fully participating in the E-Verify program, employed
			 unauthorized aliens (as such term is defined in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))).
			(4)A determination by the Secretary as to the
			 feasibility of improving the E-Verify Program by incorporating additional
			 sources of information, including—
				(A)the databases and
			 resources used by United States Immigration and Customs Enforcement in an I–9
			 audit;
				(B)State-owned databases and information from
			 State documents; and
				(C)information about reported lost or stolen
			 identities.
				(5)A determination by the Secretary as to
			 whether existing legal protections for employers who properly participate in
			 the E-Verify program are sufficient to fully protect them from civil or
			 criminal liability for the employment of unauthorized aliens (as such term is
			 defined in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(h)(3))).
			
